DETAILED ACTION
This communication is responsive to application 16/845,398 filed 10 Apr 2020.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination. 
The application is a continuation of application 15/347,092, now patent 10,628,491.
Claim status includes preliminary amendment and new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,628,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of pending claim is anticipated by the patent which has already issued. See the following comparison table: 
Instant Application: 16/845,398
Issued Patent No: 10,628,491
Claim 1. 
A computer-implementable method for generating and using a cognitive session graph comprising: 

receiving data from a plurality of data sources, the plurality of data sources comprising a blockchain data source, the blockchain data source providing blockchain data; 

processing the data from the plurality of data sources, the processing the data from the plurality of data sources performing data enriching to provide enriched data; 


providing the blockchain data to a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive platform; 









generating the cognitive session graph, the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session;  















performing a cognitive machine learning operation via the cognitive inference and learning system using the blockchain data, the cognitive machine learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result; 

associating a cognitive blockchain with the cognitive session graph; and, 



A computer-implementable method for generating and using a cognitive session graph comprising: 

receiving data from a plurality of data sources, the plurality of data sources comprising a blockchain data source, the blockchain data source providing blockchain data; 

processing the data from the plurality of data sources, the processing the data from the plurality of data sources performing data enriching to provide enriched data; 


providing the blockchain data to a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive graph, the cognitive graph being derived from the plurality of data sources, the cognitive graph comprising an application cognitive graph, the application cognitive graph comprising a cognitive graph associated with a cognitive application, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive graph; 

generating the cognitive session graph, the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session, each query of the plurality of queries being represented as a respective node within the cognitive session graph, the respective node comprising a representation of a time at which the query was asked, the cognitive session graph comprising at least some enriched data, the generating being performed by a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system and interacting with the plurality of data sources, the cognitive session graph interacting with the application cognitive graph, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the cognitive session graph; 

2performing a cognitive machine learning operation via the cognitive inference and learning system using the blockchain data, the cognitive machine learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result; 

associating a cognitive blockchain with the cognitive session graph, 



updating a destination based upon the cognitive learning result, the destination comprising the cognitive application, the cognitive application enabling a user to interact with the cognitive learning result.

The method of claim 1, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, period of time and a block in a blockchain.
Claim 2. 
The method of claim 1, wherein: the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, period of time and a block in a blockchain.
Claim 3. 
The method of claim 1, further comprising: processing the cognitive session graph and the cognitive blockchain to provide a cognitive insight, the cognitive insight being related to the session.
Claim 3. 
The method of claim 1, further comprising: processing the cognitive session graph and the cognitive blockchain to provide a cognitive insight, the cognitive insight being related to the session.
Claim 4. 
The method of claim 3, further comprising: 

processing the data from the plurality of data sources, the processing the data from the plurality of data sources performing data enriching to provide second enriched data; 

generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the second cognitive session graph comprising at least some of the second enriched data; and, 

processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.
Claim 4. 
The method of claim 3, further comprising: 

processing the data from the plurality of data sources, the processing the streams of data from the plurality of data sources performing data enriching to provide second enriched data; 

generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the second cognitive session graph comprising at least some of the second enriched data; and, 

processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session.
Claim 5. 
The method of claim 4, wherein: 

the session and the second session are associated with a single user; 

the session and the second session correspond to a first purpose and a second purpose, respectively; and, 

the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.
Claim 5. 
The method of claim 4, wherein: 

the session and the second session are associated with a single user; 

the session and the second session correspond to a first purpose and a second purpose, respectively; and, 

the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively.
Claim 6. 
The method of claim 1, wherein: 

the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and 

the node within the cognitive session graph is linked to a node within a universal cognitive graph.

The method of claim 1, wherein: 

the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and 

the node within the cognitive session graph is linked to a node within a universal cognitive graph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Dubey et al., “Weaver: A High-Performance, Transactional Graph Database Based on Refinable Timestamps” hereinafter Dubey, in view of 
Saeedi et al., “Multi-class SVMs Analysis of Side-Channel Information of Elliptic Curve Cryptosystem” hereinafter Saeedi.
With respect to claim 1, Dubey teaches: 
A computer-implementable method for generating and using a cognitive session graph {Dubey discloses Weaver, a “blockchain explorer” with “directed acyclic graph” (DAG), see Figs 1 and 4 with servers, Abstract, [P.855 Sect3.4 ¶4], [P.858 Sect5.2]} comprising: 
receiving data from a plurality of data sources, the plurality of data sources comprising a blockchain data source, the blockchain data source providing blockchain data {Dubey [P.854 Sect3.1] “receives the transaction from a client” wherein transaction is bitcoin/blockchain data throughout, see [P.859 Sect6.1 ¶2-3] and a plurality of clients are illustrated Fig 4}; 
processing the data from the plurality of data sources, the processing the data from the plurality of data sources performing data enriching to provide enriched data {Dubey [P.856 Last¶] “assign refinable timestamps to transactions thereby establish order” is enriching data as is [P.858 Sect4.6] “Graph partitioning… dynamically colocating a vertex with the majority of its neighbors”}; 
providing the blockchain data to a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive platform {Dubey [P.853 Sect2.1-2.3] discloses a Model being graph with weighted edges for the blockchain transactions. A graph data model is cognitive system for implementing Weaver architecture on the Intel hardware noted [P.859-60]. [P.858 Sect4.5]}; 
generating the cognitive session graph, the cognitive session graph being associated with a session, the cognitive session graph comprising at least some enriched data, the session comprising a plurality of queries over a period of time, the plurality of queries being stored within the cognitive session graph associated with the session {Dubey Figs 1-2 illustrate graph which “creates” (generates) ≼ Eqs.1-2}; 
performing a cognitive machine learning operation via the cognitive inference and learning system using the blockchain data, the cognitive machine learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, […], the cognitive machine learning operation applying the cognitive learning technique via a machine learning algorithm to generate a cognitive learning result {Dubey discloses per [P.857 Sect4.4 ¶5] “Weaver first iterates through the multi-version graph” emphasis multi-versioning (throughout). That is, at each iteration, a version of the graph data model is computed. Versioning of graph data model conveys claimed plurality of styles, categories and techniques. This is akin to model-parallel architectures which refer to model selection as a snapshot, see [P.854 ¶1] “snapshot of the graph”}; 
associating a cognitive blockchain with the cognitive session graph {Dubey [P.858 Sect5.2] “blockchain explorer that stores the transaction data as a directed graph”, [P.859 Sect6.1 ¶2-3]}; and, 
14updating a knowledge model using the cognitive learning result and the cognitive session graph, the updating being performed via the cognitive platform of the cognitive inference and learning system {Dubey Fig 1 illustrates “graph undergoing an update” e.g., [P.855 Sect3.4 ¶3] “Updates to the event dependency graph, caused by new events or new dependencies”, [P.856 Sect4.2 ¶1] updates both in-memory and back-end graphs and gatekeeping with an event loop. Once again, note graph as model [P.858 Sect4.5] “graph data model”}.
	However, Dubey does not prima facie teach performing […] wherein “each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category”
	Saeedi teaches: 
	each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category {Saedi discloses multi-class svm classification for cryptographic systems, see Fig 2 [P.4] and [P.3 Sect.B] which includes labeling. Labeling in classification/categorization is a supervised learning style/approach. See instant specification [00158] “As used herein, a cognitive learning style broadly refers to a generalized learning approach” describing Fig 10 which illustrates catch-all techniques including supervised. Resolving the class among multi-class as illustrated by Saedi denotes the information’s record as traced. A record trace is akin to cryptographic source as would be applicable to the blockchain dataset of Dubey. Finally, the individual and primary technique/style being bounded by a category is the class itself because category is synonymous with class, and multi-class evaluates each individually}
	Saedi is directed to machine learning with cryptographic data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize a multi-class classification technique of Saedi for the model of Dubey for the motivation because “In multi-class classification, each training point belongs to one of N different classes. The goal is to 

With respect to claim 2, the combination of Dubey and Saedi teaches the method of claim 1, wherein 
	the session is related to at least one of a user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, period of time and a block in a blockchain {Dubey Fig 2 users and subsets thereof where session may create an edge of said user; [P.858 Sect5.2] “user clustering”}.

With respect to claim 3, the combination of Dubey and Saedi teaches the method of claim 1, further comprising: 
	processing the cognitive session graph and the cognitive blockchain to provide a cognitive insight, the cognitive insight being related to the session {Dubey [P.852 Sect.1 ¶2] “path discovery” is insight, again at [P.858 Sect4.6 ¶2]. A path is an edge/link}.

With respect to claim 4, the combination of Dubey and Saedi teaches the method of claim 3, further comprising: 
	processing the data from the plurality of data sources, the processing the data from the plurality of data sources performing data enriching to provide second enriched data; generating a second cognitive session graph, the second cognitive session graph being associated with a second session, the second cognitive session graph comprising at least some of the second enriched data; and, processing the second cognitive session graph to provide a second cognitive insight, the second cognitive insight being related to the second session {Dubey [P.857 Sect4.4 ¶5] discloses iterating. Iterating repeats the graph versioning process already noted to convey a second, third, Nth etc of .

With respect to claim 6, the combination of Dubey and Saedi teaches the method of claim 1, wherein: 
	the cognitive session graph comprises a user query, the user query being represented as a node within the cognitive session graph; and the node within the cognitive session graph is linked to a node within a universal cognitive graph {Dubey [P.853 ¶3] “graph analysis queries… allows historical queries which run on past, consistent versions of the graph” with Fig 2 user nodes illustrated. The graph being universal corresponds to backend or historical graph}.

With respect to claim 7, the rejection of claim 1 is incorporated. Dubey teaches: 
	A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor {Dubey discloses system with hardware being Intel processors and memory [P.859 Sect6.1 ¶1] again [P.860 Sect6.4 ¶1]. Servers and execution are replete to implement computer functionality and code is noted to implement Weaver at [P.859 Sect.6 ¶1]} and configured for:
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 8-10 and 12 are rejected for the same rationale as claims 2-4 and 6, respectively.

With respect to claim 13, the rejection of claim 1 is incorporated.
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions {Dubey discloses code for implementation of Weaver per [P.859 Sect.6 ¶1]. Figs 1-3 exemplify, and execution is replete} configured for:
	The remainder of this claim is rejected for the same rationale as claim 1.

Claims 14-16 and 18 are rejected for the same rationale as claims 2-4 and 6, respectively.

With respect to claim 19, the combination of Dubey and Saedi teaches the method of claim 13, wherein 
	the computer executable instructions are deployable to a client system from a server system to a remote location {Dubey Fig 4 servers implement [P.852 Sect.1 ¶5] “Weaver is a new online, distributed, and transactional graph database” emphasis distributed is remote, deployable}.

With respect to claim 20, the combination of Dubey and Saedi teaches the method of claim 13, wherein 
	the computer executable instructions are provided by a service provider to a user on an on-demand basis {Dubey [P.855 Sect3.4 ¶5] “on demand” again [P.859 Sect6.1 ¶1]. Weaver is online}.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Dubey et al., “Weaver: A High-Performance, Transactional Graph Database Based on Refinable Timestamps” hereinafter Dubey, in view of 
With respect to claim 5, the combination of Dubey and Saedi teaches the method of claim 4. Luu teaches wherein: 
	the session and the second session are associated with a single user; the session and the second session correspond to a first purpose and a second purpose, respectively; and, the cognitive insight and the second cognitive insight are related to the first purpose and the second purpose, respectively {Luu discloses smart contracts, [P.263 ¶3] “constructs a Control Flow Graph of the contract, where nodes are basic execution blocks, and edges represent execution jumps between the blocks”. Contracts are with regard to blockchain/bitcoin where it is understood as transaction between users in a session being the contract. First and second purposes are with regard to rules, see [P.260] “a transaction execution can be modeled with the rules in Fig 9: the first rule… the second rule”. See rules Figs 9-10}.
	Luu is directed to blockchain graph modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the rules of Luu in combination for the motivation of enhancing smart contracts with rules and in a manner such that “a transaction is intended to follow the ‘transactional semantics’” (Luu [P.260 ¶3]).

Claims 11 and 17 are rejected for the same rationale as claim 5.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124             
                                                                                                                                                                                           /MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124